In a proceeding pursuant to statute (General Municipal Law, § 50-e, subd. 5) for leave to file, on behalf of an injured infant, a late notice of claim after the expiration of the 90-day period prescribed by statute, the Transit Authority appeals from an order of the Supreme Court, Richmond County, dated April 1, 1960, granting such leave. Order affirmed, with $10 costs and disbursements. (Biancoviso v. City of New York, 285 App. Div. 320; Matter of Lundell v. Board of Eduo., 5 A D 2d 891.) Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.